Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 17, 19, 21, 23-27, and 29-48 are active, with claims 33-48 being added as new.  
The ‘new’ claims are drawn to same subject matter of originally filed claims, but are drawn to methods using compounds deleted from the original base claims 17, 19 and 21, and therefore do not warrant separate rejections.  

  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Photochemistry and Photobiology (1986), 43(4), 391-401.
Previously presented rejection of claims 17, 19, 21, 23-27, and 29-48 over the teachings of Bourke, Körner  Decola, Parren, Via, Caporale, and Nakamura is maintained for reasons of record.  

Applicant arguments focus on the following:  
1. None of the cited references render the present invention obvious (at least) in the context of the data previously presented (affidavit of Walder).  
2. Examiner’s assertions, at best is an "obvious-to-try" standard because 

	b. the differences (substituents) in the compounds are inconsequential (an idea working against Examiner’s own argument). 
3.  As per the affidavit, the ‘claimed compounds’ provide for better ‘cell kill’ property, including the primary psoralen compound used pharmaceutically. 
4. There is nothing in the cited references that would indicate to the skilled person that specifically the modifications as encompassed by the claimed compounds lead to psoralens that are not only efficient in killing cancer cells.
5. Examiner's comments regarding lack of experimental results in the present specification is misplaced.

Response: 
The rejection is under 35 USC § 103 not under 35 USC § 102.  This was explicitly stated on page 5 line 4 of previous action.   Again references (plural) are good not only for what they teach by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  
Applicant’s comment that Examiner’s assertion with regards to substituents as being inconsequential, ‘cuts against Examiner’s position’ just ignores what where presented on pages 6-9 of previous action.  For example, see Table 1 on said page 6 with regards to Körner.  It is one of fundamental medicinal chemistry principles to modify substituents (i.e., making derivatives) decorating the core template, wherein the core template is the How and why of finding the combination of substituents is the routine optimization procedure of laboratory medicinal chemist, as exemplified in the cited references.  One of these, has the title(!), Psoralens: A Search for More Effective Derivatives for Photochemotherapeutic Regimens in Photobiologic, Toxicologic, and Pharmacologic (emphasis added) by Willis (and ignored by the Applicant). 
With multiple independent claims recite substituted Psoralens taught in the in the context of PUNA.  Many of these teachings are anticipatory. Applicants delete the salt of Hansen and Nakamura compounds (see page 8 and 9 of previous action) in claim 17 (second row of compounds) and recite in independent claim 33.    
Item 4 listed under ‘Focus of Applicant’s arguments’ relates to Applicant’s  implication that the instantly pictured compounds are previously unknown compounds and contradicts comparison of compounds recited (in claims) and in prior art using the acknowledged unique compound CAS RN numbers on page 5 of previous action.  The above listed item 5 (of Applicants focus), relates to Examiner’s attempt to find data in specification as originally filed for secondary considerations. 
Note that obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).    KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a 
The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (instantly argued upon by the Applicant)
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.